Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered July 17, 1995, convicting him of criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was prejudiced by several comments that were made by the prosecutor during his cross-examination of the defendant and during his summation. The majority of the defendant’s challenges to the remarks in question are unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953). In any event, the challenged remarks were fair response to the defendant’s summation, fair comment on the evidence, or otherwise proper (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105).
*310Contrary to the defendant’s contention, the trial court’s Sandoval ruling was proper (see, People v Sandoval, 34 NY2d 371). The trial court weighed the competing considerations and determined that the probative value of the prior crimes on the issue of the defendant’s credibility and his tendency to place his self-interest above that of society outweighed any prejudice (see, People v Pavao, 59 NY2d 282).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.